Title: To George Washington from Timothy Pickering, 14 September 1796
From: Pickering, Timothy
To: Washington, George


        
          
            Sir,
            Department of State Sept. 14. 1796.
          
          I submit to your consideration the inclosed draught of instructions for Messrs Ellicott & Freeman, for running the boundary line between the U. States and the Spanish colonies of East & West Florida; and am, most repectfully, your obedt servant
          
            T. Pickering
          
        
        
          I have just heard that Capt. German is arrived, & consequently Mr Pinckney, from Charleston.
        
      